DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 6 & 14 are objected to because of the following informalities:  
Claim 6 recites variable “N” where the variable “N” is needed to be defined for instance insert phrase ---N is positive integer—, after phrase “N signals gains”.
Claim 14 recites variable “N” in line 3, where the variable “N” is needed to be defined for instance insert phrase “N is positive integer” after phrase “N predetermined counts”.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over prior art, the prior art reference of Osborne et al (US 4225976 A) discloses in Figure a signal gain determination circuit for a sensing integration circuit comprises an amplifier 12 is configured to provide a signal to a detector 14; and a register may be used to store a predetermine count; and wherein a substractor 19 and accumulator 21 may be used to perform calculation and provide signal to a converter 23; and a comparator 25 which receives a signal from the converter and comparing a reference signal and provide a control signal AGC to control gain of the amplifier but does not teaches specifically an apparatus comprises a second register configured to store a first count; and a digital comparator coupled to the first register and the second register, and configured to compare the first count with the predetermined count to generate a comparison result after the first integration time; and a third register coupled to ad digital controller, and an arithmetic module coupled to the third register and the second register, and a fourth register coupled to the arithmetic module nor would it have been obvious to combine the prior art thus claim is allowable. 
Claims 2-8 are allowable as being dependent on claim 1.
Independent claim 9 is allowable for the same reasons as discussed above in claim 1.
Claims 10-16 are allowable as being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
The objections to the drawings as identified above.
The objections to claims 6 & 14 as identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843